Citation Nr: 1026436	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied entitlement to an increased rating in 
excess of 50 percent for depression.

In January 2007, the Board granted an increased rating of 50 
percent for depression and a February 2007 rating decision 
granted the increased rating, effective May 5, 2004, the date the 
claim for increase was received.  The Veteran filed a new claim 
for increase in excess of 50 percent in June 2008.  
 
The Veteran provided testimony before the undersigned Veterans 
Law Judge during a videoconference hearing in June 2010.  A 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During the June 2010 hearing, the Veteran stated that he had 
reported worsening symptoms to his psychiatrist during the last 
ten to twelve months.  He stated that he continued to receive 
treatment at the VA medical Center (VAMC) and his representative 
stated that the Veteran had received a VA examination in 
September 2009.  The last VAMC treatment record in the claims 
file are dated in August 2008 and the most recent evidence from a 
private psychiatrist is a letter dated in September 2008 stating 
that the Veteran was being treated for panic attacks.  There is 
no mention of the September 2009 VA examination in the claims 
file.  

VA is deemed to have constructive knowledge of certain documents 
which are generated by VA agents or employees, including VA 
physicians.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in the 
record." Id. at 613.  If such material could be determinative of 
the claim, a remand for readjudication is in order.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998).

Although the Veteran testified that all of his treatment was 
through VA, the claims file includes a letter from Dean A. Floyd, 
M.D., dated in September 2008 and reporting that the Veteran was 
under his care for panic attacks.  No records of this treatment 
have been obtained.  VA has a duty to seek records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).  VA has adopted a regulation requiring that when it 
becomes aware of private treatment records it will specifically 
notify the claimant of the records and provide a release to 
obtain the records.  If the claimant does not provide the 
release, VA has undertaken to request that the claimant obtain 
the records.  38 C.F.R. § 3.159(c)(1), (e)(2) (2009).

Since becoming aware of the private treatment records, it does 
not appear that VA has followed the procedures outlined in 
38 C.F.R. § 3.159(e)(2).

The Veteran's testimony indicates that his psychiatric symptoms 
have worsened since his last VA examination.  A Veteran is 
entitled to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95  (1995).  A Veteran is competent to 
provide an opinion that his disability has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Veteran 
must be provided a new VA examination to determine the current 
severity of depression.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's 
psychiatric treatment since September 23, 2008 
from the Dorn VAMC, including the September 
2009 VA examination referenced during the Board 
hearing.

2.  Obtain the records of the Veteran's 
psychiatric treatment from Dean A. Floyd, M.D., 
in accordance with 38 C.F.R. § 3.159(c)(1), 
(e)(2).

Once all relevant, available evidence has been 
associated with the claims file, afford the 
Veteran a VA examination to evaluate the 
current severity of his service-connected 
depression.  The claims folder must be made 
available to the examiner in conjunction with 
the examination and the examiner should 
acknowledge in the examination report or in an 
addendum that the claims folder was reviewed.

The examiner should provide an opinion as to 
the severity of the service-connected 
symptomatology and its impact on occupational 
and social functioning, apart from that 
attributable to non-service connected 
disabilities.      

The rationale for all opinions should be 
provided.

4.  Readjudicate the issues on appeal, 
considering all evidence.  If the benefits 
sought on appeal are not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if otherwise 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


